Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to a restriction requirement mailed on 11/18/2022, the Applicant elected Group I encompassing claims 1-11 and 18-20 drawn to a strip substrate (subcombination) without traverse on 11/21/2022. Non-elected Group II encompassing claims 12-17 drawn to a semiconductor package (combination) has been withdrawn from examination. Elected claims 1-11 and 18-20 are examined below with claims 12-17 being withdrawn from examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement (IDS)
The information disclosure statement submitted on 08/05/2021 ("08-05-21 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 08-05-21 IDS is being considered by the examiner.


Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  STRIP SUBSTRATE HAVING PROTECTION PATTERN BETWEEN SAW LINE PATTERNS [[AND SEMICONDUCTOR PACKAGE]]

	
Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2012/0074534 A1 to Lin et al. ("Lin").
Fig. 5b of Lin of has been annotated and Fig. 5c has been provided to support the rejection below: 	




[AltContent: textbox (SLP2)][AltContent: textbox (SLP1)][AltContent: textbox (PP)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ]
[AltContent: ][AltContent: textbox (UR2)]
    PNG
    media_image1.png
    96
    726
    media_image1.png
    Greyscale

[AltContent: textbox (SLR)][AltContent: textbox (UR1)]

[AltContent: textbox (SLP1)][AltContent: textbox (SLP2)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (138a")][AltContent: textbox (138a')][AltContent: arrow][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (UR1)][AltContent: textbox (D2)][AltContent: arrow][AltContent: textbox (UR2)]
    PNG
    media_image2.png
    352
    686
    media_image2.png
    Greyscale

[AltContent: textbox (SLR)]
[AltContent: textbox (D1)]	
[AltContent: arrow]	
	
	
	Regarding independent claim 1, Lin teaches a strip substrate (see Fig. 5b as annotated and Fig. 5c above; see also Fig. 5a), comprising:
	a dielectric layer (of the die 124) (para [0040] - "Each semiconductor die 124 has an active surface 130 containing...dielectric layers formed within the die...") that includes a plurality of unit regions UR1, UR2 and a saw line region SLR (having saw streets 126) (para [0039] - "saw streets 126") between the plurality of unit regions UR1, UR2, the plurality of unit regions UR1, UR2 being spaced apart from each other in a first direction D1 when viewed in plan (see Fig. 5c as annotated above);
	a plurality of conductive dummy patterns 138a, 138a (para [0044] - "In one embodiment, protective pattern 138a is a generally straight, dummy metal trace pattern around a perimeter of semiconductor die 124, outside and adjacent to perimeter contact pads 134, which angles around the corners of the semiconductor die.") on corresponding ones UR1, UR2 of the plurality of unit regions UR1, UR2 of the dielectric layer (of the die 124), respectively;
	a plurality of saw line patterns SLP1, SLP2 on the saw line region SLR of the dielectric layer (of the die 124), the plurality of saw line patterns SLP1, SLP2 extending in a second direction D2 that intersects the first direction D1; and
	a protection pattern PP (of the passivation layer 140; para [0043]) covering the dielectric layer (of the die 124),
	wherein ends of the plurality of saw line patterns SLP1, SLP2 (para [0046] - "The insulating layer 140 in areas 142") are spaced apart from each other in a direction parallel to the second direction D2 (see Fig. 5c), and 
	wherein the protection pattern PP is between the ends of the plurality of conductive dummy patterns 138a, 138a and between the ends of the plurality of saw line patterns SLP1, SLP2. 
	Regarding claim 2, Lin teaches each of the plurality of saw line patterns SLP1, SLP2 is not provided between the ends of the plurality of conductive dummy patterns 138a (see Fig. 5b as annotated above).
	Regarding claim 9, Lin teaches a strip substrate (see Fig. 5b as annotated and Fig. 5c above; see also Fig. 5a), comprising:
	a dielectric layer (of the die 124) (para [0040] - "Each semiconductor die 124 has an active surface 130 containing...dielectric layers formed within the die...") that includes a plurality of unit regions UR1, UR2 and a saw line region SLR (having saw streets 126) (para [0039] - "saw streets 126") between the plurality of unit regions UR1, UR2, the plurality of unit regions UR1, UR2 being spaced apart from each other in a first direction D1 when viewed in plan (see Fig. 5c as annotated above);
	a plurality of conductive dummy patterns 138a, 138a (para [0044] - "In one embodiment, protective pattern 138a is a generally straight, dummy metal trace pattern around a perimeter of semiconductor die 124, outside and adjacent to perimeter contact pads 134, which angles around the corners of the semiconductor die.") on corresponding ones UR1, UR2 of the plurality of unit regions UR1, UR2 of the dielectric layer (of the die 124), respectively;
	a plurality of saw line patterns 138a', 138a" on the saw line region SLR of the dielectric layer (of the die 124), the plurality of saw line patterns 138b extending in a second direction D2 that intersects the first direction D1 (see Fig. 5c as annotated above) and
	a protection pattern 140 (of the passivation layer 140; para [0043]) covering the dielectric layer (of the die 124),
	wherein ends of the plurality of saw line patterns 138a', 138a" are spaced apart from each other in a direction parallel to the second direction D2 (see Fig. 5c), and 
	wherein the protection pattern 140 is between the ends of the plurality of conductive dummy patterns 138a, 138a and between the ends of the plurality of saw line patterns 138a', 138a" (see Fig. 5c),
	a thickness of the plurality of conductive dummy patterns 138a, 138a is the same as a thickness of the plurality of saw line patterns 138a', 138a", and
	the plurality of conductive dummy patterns 138a, 138a include a material that is same as a material of the plurality of saw line patterns 138a', 138a" (para [0043]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 3 or (ii) claim 3 is rewritten in independent form to include all of the limitations of its base claim 1.
Claims 4-8 are objected to, but would be allowable, because they depend from the objected to, but allowable claim 3. 
Claim 10 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 10 or (ii) claim 10 is rewritten in independent form to include all of the limitations of its base claim 1.
Claim 11 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 11 or (ii) claim 11 is rewritten in independent form to include all of the limitations of its base claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2021/0375797 A1 to Cotronakis et al.
Pub. No. US 2019/0088603 A1 to Marimuthu et al.
Pub. No. US 2017/0025361 A1 to Lee et al.
Pub. No. US 2012/0034760 A1 to Schuderer et al.
Pub. No. US 2009/0243045 A1 to Pagaila et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        02 December 2022

	

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status